Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed October 9, 2020 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Applicant cannot find in Perreault an output stage comprising respective output filters for each segment of the plurality of individual segments of the second winding. 

[2] Applicant cannot find in Perreault output filters that "are coupled between the first conductor of the corresponding segment and the output node of the output stage" of the circuit.

[3] As best understood, Perrault's A2 and B1 are switching cells, and not conductors that correspond to part of a winding. Claim 1 further includes "a first switch" that the Office Action apparently maps to Perrault at a "switch between ground and A2"(Office Action at page 7). Applicant cannot find any such switch; Perrault's A2 is itself a "switching cell." 

[4] Applicant cannot find in Perreault an "inductive output filter" that is used to provide "a smoothed DC output signal" as claimed.

Regarding [1], the examiner respectfully disagrees because Perreault discloses an output stage comprising an output capacitor and an output node Vo output node/output capacitor).
Regarding [2], the examiner respectfully disagrees because Perreault discloses output filters (Figs. 3/7, output capacitor) are coupled between (Figs. 3/7) the first conductor (Figs. 3/7, A2/B1 in combination) of the corresponding segment (Fig. 3, 36a/b) and the output node (Figs. 3/7, +Vo output node) of the output stage (Figs. 3/7, Vo output node/output capacitor). 

    PNG
    media_image1.png
    575
    321
    media_image1.png
    Greyscale
Regarding [3], the examiner respectfully disagrees because Perreault discloses A2 and B1, the conductive traces also labeled as 37, and the examiner has mapped these “conductive traces” to the first conductor. Perreault further discloses a switch between the A2 (37) conductive trace’s connection with the half-bridge and ground. 







Regarding [4], the examiner respectfully agrees and has provided Perreault in combination with Jacobs. Jacobs teaches providing a smoothed DC output signal (Fig. 4, Vout) using an inductive output filter (Fig. 4, L1/L2). 


DETAILED ACTION
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
The specification is objected to because it fails to support the limitations of claims 1-17 and 19-21.  This issue is presented below in the 112(a) rejection.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  The drawings disclose a plurality of first and second segment traces, but does not disclose “a plurality of individual segments,” “corresponding segment,” “turn segments,” “a first segment,” and “a second segment.” The drawings disclose windings and winding circuits, but do not disclose “a second winding configured to magnetically couple with the first winding.” The drawings disclose circuit elements that are presumably conductive, but it does not disclose “a first conductor.” The drawings disclose that the windings have turns, but do not disclose “a first conductor that forms a fraction of one turn of the second winding.” The drawings disclose output nodes, but do not disclose “an output stage” and do not disclose “output filters” “wherein the respective output filters are coupled between the first conductor of the corresponding segment and the output node of the output stage.”  The drawings disclose ground, but they do not disclose “a ground conductor” and “a second ground conductor.” The drawings disclose switches, but they do not disclose “first switches” “wherein each first switch is configured to selectively couple, and selectively isolate, the first conductor of the corresponding segment and the ground conductor” and/or “second switches”  “configured to selectively couple, and selectively isolate, the first conductor of the corresponding segment and a second ground conductor, wherein the second ground conductor is the ground conductor of a different individual segment of the plurality of individual segments of the second winding.” Therefore, the “…a second winding configured to magnetically couple with the first winding, the second winding having a plurality of individual segments, wherein each individual segment of the plurality of individual segments comprises a first conductor that forms a fraction of one turn of the second winding; an output stage comprising respective output filters for each segment of the plurality of individual segments of the second winding, and the output stage is configured to provide a DC output voltage at an output node, and respective first switches corresponding to each of the plurality of individual segments of the second winding, wherein each first switch is configured to selectively couple, and selectively isolate, the first conductor of the corresponding segment and the ground conductor; and wherein the respective output filters are coupled between the first conductor of the corresponding segment and the output node of the output stage” in Claim 1, “…further comprising respective second switches configured to selectively couple, and selectively isolate, the first conductor of the corresponding segment and a second ground conductor, wherein the second ground conductor is the ground conductor of a different individual segment of the plurality of individual segments of the second winding” in Claim 2, “electrically coupling a first end of a first segment of a first turn of a first winding to ground, the first segment coupled in parallel with a second segment of the first turn of the first winding, the first winding including one or more turns, each turn including multiple turn segments to form each turn, the one or more turns including the first turn; electrically isolating a second end of the first segment from ground; electrically coupling a supply voltage (VIN) across a second winding with a first polarity, the second winding magnetically coupled to the first segment; inducing an output voltage at the first end using a change of current of the second winding, the output voltage based on a fraction of the first turn represented by a path of the first segment; and using the output voltage at the first end of the first segment, providing a smoothed DC output signal using an inductive output filter” in Claim 13, and “the output filters include respective inductors, wherein each of the inductors includes a first inductor terminal coupled to the first conductor of the corresponding segment and a second inductor terminal coupled to the output node” in Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making 

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 
(pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses primary and secondary windings (referred to in the specification as “winding”) that are wound and magnetically coupled and a switch circuit (referred to in the specification as “winding circuit”) that is connected to each winding. The disclosure does not recite a “winding” that comprises circuit elements that are wound as claimed in Claims 1 and 2. The examiner assumes that the aforementioned claimed elements are not the same as the “winding” and “winding circuit” elements disclosed because the claimed elements are not described in the specification.
Moreover, the specification discloses that the circuitry includes “segments,” “segment traces,” “ground,” and “switches,” but it does not disclose “first conductor,” “a plurality of individual segments,” “each individual segment,” “corresponding segment,” “turn segments,” “first switches,” “second switches,” “first segment,” “second segment,” “ground conductor,” and “second ground conductor.” The examiner assumes that the aforementioned claimed elements are not the same as the “segments,” “segment traces,” “ground,” and “switches” disclosed because the claimed elements are not described in the specification.
the respective output filters are coupled between the first conductor of the corresponding segment and the output node of the output stage” recited in Claim 1. The specification discloses in Page 6, lines 3-8:
In certain examples, the coupled inductor circuit can include an output stage coupled to drains of the switches that can provide an output DC voltage. In an example, the output stage can include an individual inductor having one node coupled to a corresponding output node (A, B, C, D) of the second winding 102. The other node of each inductor can be coupled to the other node of the other inductors to provide an output node for providing the output DC voltage.

Both the A-D nodes are referred to as “output node” and the node to which the “inductors” are all coupled are referred to as “output node.” The disclosure recites an “inductor” between two “output nodes,” and not between a “first conductor” and an “output node.” The examiner assumes that the aforementioned claimed elements are not the same as the elements disclosed because the claimed elements are not described in the specification.
Dependent claims 2-12 and 21 inherit the deficiencies of independent claim 1, 
and are therefore also rejected under 35 U.S.C. 112 (a) paragraph.
Dependent claims 14-17 and 19-20 inherit the deficiencies of independent claim 
13, and are therefore also rejected under 35 U.S.C. 112 (a) paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In Claims 1-3, 11-17, and 19-21 it not clear to which portion of the circuitry the applicant is referring by “first conductor,” “a plurality of individual segments,” “each individual segment,” “corresponding segment,” “turn segments,” “first segment,” “second segment,” “ground conductor,” and “second ground conductor.” Several elements in the circuit are conductive. It is unclear which one the applicant views as the “first conductor.” The circuitry has numerous circuit elements and layers, but it is unclear to which elements the applicant views as the aforementioned segments. The circuit has a ground, but it is unclear to which elements the applicant views as the aforementioned “ground conductors.” Therefore the aforementioned claim language has not been given patentable weight as it is unclear how much it includes or excludes.
Dependent claims 2-12 and 21 inherit the deficiencies of independent claim 1, 
and are therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Dependent claims 14-17 and 19-20 inherit the deficiencies of independent claim 
13, and are therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claim 1 recites the limitation “the corresponding segment.”  There is insufficient 
antecedent basis for this limitation in the claim.



Claim Objections
Claim 1 is objected to because of the following informalities: 
“each segment” should read --each individual segment--
“each of the plurality of individual segments” should read --each segment of the plurality of individual segments--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-12 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated 
by Perreault et al. (U.S. Publication No. 2019/0229633; hereinafter “Perreault”).
Regarding claim 1, Perreault discloses a coupled inductor circuit (Figs. 3/7/16/17) comprising: a ground conductor (Figs. 3/7, conductor connecting  switch 32a to -Vo/ground plane for 32a; [0089]), a first winding (Figs. 3/7, primary winding; Fig. 17B, 123;“A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]) comprising a conductive coil (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]) having a central axis (Figs. 3/7; Fig. 120; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]); a second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) configured to magnetically couple (Figs. 3/7) with the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]), the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) having a plurality of individual segments (Fig. 3, 36a/b), wherein each individual segment (Fig. 3, 36a/b) of the plurality of individual segments (Fig. 3, 36a/b) comprises a first conductor (Figs. 3/7, A2/B1 in combination) that forms a fraction of one turn (Figs. 3/7; [0074]; [0089]) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130); an output stage (Figs. 3/7, Vo output node/output capacitor) comprising respective output filters (Figs. 3/7, output capacitor) for each segment of the plurality of individual segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130), and the output stage (Figs. 3/7, Vo output node/output capacitor) is configured to provide a DC output voltage (Figs. 3/7, +Vo) at an output node (Figs. 3/7, +Vo output node), and respective first switches (Figs. 3/7, switch between ground and A2) corresponding (Figs. 3/7) to each of the plurality of individual segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130), wherein each first switch (Figs. 3/7, switch between ground and A2) is configured to selectively couple (Figs. 3/7), and selectively isolate (Figs. 3/7), A2/B1 in combination) of the corresponding segment (Fig. 3, 36a/b) and the ground conductor (Figs. 3/7, conductor connecting  switch 32a to -Vo/ground plane for 32a; [0089]); and wherein the respective output filters (Figs. 3/7, output capacitor) are coupled between (Figs. 3/7) the first conductor (Figs. 3/7, A2/B1 in combination) of the corresponding segment (Fig. 3, 36a/b) and the output node (Figs. 3/7, +Vo output node) of the output stage (Figs. 3/7, Vo output node/output capacitor). 
Regarding claim 2, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 1, further comprising respective second switches (Figs. 3/7, switch between ground and B1) configured to selectively couple (Figs. 3/7), and selectively isolate (Figs. 3/7), the first conductor (Figs. 3/7, A2/B1 in combination) of the corresponding segment (Fig. 3, 36a/b) and a second ground conductor (Figs. 3/7, conductor connecting switch 33a to -Vo/ground plane for 32-33a; [0089]), wherein the second ground conductor (Figs. 3/7, conductor connecting switch 33a to -Vo/ground plane for 32-33a; [0089]) is the ground conductor (Figs. 3/7, conductor connecting  switch 32a to -Vo/ground plane for 32-33a; [0089]) of a different individual segment (Fig. 3, 36a/b) of the plurality of individual segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130).  
Regarding claim 3, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 1, including a controller ([Abstract]; [0034]) circuit +Vp) to the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]) to induce current (Figs. 3/7, current in 36) in the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130), and to control ([Abstract]; [0034]) the switches (Figs. 3/7, switch between ground and A2/switch between ground and B1) corresponding (Figs. 3/7) to the individual segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) to provide the DC output voltage (Figs. 3/7, +Vo).  
Regarding claim 4, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 1, wherein the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]) is a planar winding (Figs. 3/7, primary winding; Fig. 17B, 123; [0074]; [0186]).  
Regarding claim 5, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 4, including a multiple layer substrate (Fig. 17b; [0071]); wherein one or more first layers (Fig. 17B; [0071]) of the multiple layer substrate (Fig. 17B; [0071]) includes the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]); and wherein one or more second layers (Fig. 17B; [0071]) of the multiple layer substrate (Fig. 17B; [0071]) include the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130).  
Regarding claim 6, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 5, wherein the one or more first layers (Fig. 17B; [0071]) are positioned between two layers (Fig. 17B; [0071]) of the one or more second layers (Fig. 17B; [0071]).  
Regarding claim 7, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 1, wherein the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) is a planar winding (Figs. 3/7, secondary winding; [0074]; [0186]).  
Regarding claim 8, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 1, including a metal core (Figs. 3/7/16/17B, 34/120).  
Regarding claim 9, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 8, wherein the metal core (Figs. 3/7/16/17B, 34/120) includes a number of openings (Figs. 3/7/16/17, 118); and wherein the segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) pass through an opening (Figs. 3/7/16/17, 118) of the number of openings (Figs. 3/7/16/17, 118) of the metal core (Figs. 3/7/16/17B, 34/120).  
 Regarding claim 10, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 1, wherein the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]) includes N coils (Figs. 3/7; [0089]) around the central axis (Figs. 3/7; [0089]); and wherein the 36; Fig. 7, secondary winding; Fig. 17B, 130) includes m coils (Figs. 3/7; [0089]) around the central axis (Figs. 3/7; [0089]); wherein the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) includes x segments (Fig. 3, 36a/b) in each of the m coils (Figs. 3/7; [0089]); and wherein a ratio of an input voltage (Vin) (Figs. 3/7, +Vp), selectively coupled (Figs. 3/7) to the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]), and an output voltage (Vout) (Figs. 3/7, +Vo) induced on each segment (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) is given by:  Vin/Vout = N*m (Figs. 3/7; Transformer ratio of primary winding coils and voltage to secondary winding coils and voltage equivalent).
 Regarding claim 11, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 3 , wherein the controller circuit ([Abstract]; [0034]) is configured to: during a first stage (one of “different operating modes” - [Abstract]; [0034]), couple a first node (Figs. 3/7, node connecting switches to A2) of the each first conductor (Figs. 3/7, A2/B1 in combination) of the each individual segment (Fig. 3, 36a/b) of the plurality of individual segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) to the ground conductor (Figs. 3/7, conductor connecting  switch 32a to -Vo/ground plane for 32-33a; [0089]); during the first stage (one of “different operating modes” - [Abstract]; [0034]), isolate a second node node connecting switches to B1) of the each first conductor (Figs. 3/7, A2/B1 in combination) the each individual segment (Fig. 3, 36a/b) of the plurality of individual segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) from the ground conductor (Figs. 3/7, conductor connecting  switch 32a to -Vo/ground plane for 32-33a; [0089]); and during the first stage (one of “different operating modes” - [Abstract]; [0034]), apply an input voltage (Figs. 3/7, Vp) to the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]) with a first polarity (Figs. 3/7, +Vp).  
 Regarding claim 12, Perreault discloses the coupled inductor circuit (Figs. 3/7/16/17B) of claim 11, wherein the controller ([Abstract]; [0034]) is configured to: during a second stage (another of “different operating modes” - [Abstract]; [0034]), couple the second node (Figs. 3/7, node connecting switches to B1) of the each first conductor (Figs. 3/7, A2/B1 in combination) of the each individual segment (Fig. 3, 36a/b) of the plurality of individual segments (Fig. 3, 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) to a ground conductor (Figs. 3/7, -Vo/ground plane for 32/33a; [0089]) of an adjacent segment (Fig. 3, 36a/b); during the second stage (another of “different operating modes” - [Abstract]; [0034]), isolate the first node (one of “different operating modes” - [Abstract]; [0034]) of the each first conductor (Figs. 3/7, A2/B1 in combination) of the each individual segment (Fig. 3, 36a/b) of the plurality of individual segments 36a/b) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) from the ground conductor (Figs. 3/7, -Vo/ground plane for 32/33a; [0089]); and during the second stage (another of “different operating modes” - [Abstract]; [0034]), apply the input voltage (Figs. 3/7, Vp) to the first winding (Figs. 3/7, primary winding; Fig. 17B, 123; “A primary winding (not visible in FIG. 3) comprises an arbitrary number of turns wound around the center-post” [0089]) with a second polarity (Figs. 3/7, -Vp) opposite the first polarity (Figs. 3/7, +Vp).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being 
unpatentable over Perreault in view of Jacobs et al. (U.S. Patent No. 6,091,616; hereinafter “Jacobs”).
 Regarding claim 13, Perreault teaches a method of controlling ([Abstract]; [0034]) a DC-DC coupled inductor circuit (Figs. 3/7/16/17), the method comprising: electrically coupling (Figs. 3/7/16/17; [0079-0081]) a first end (Fig. 17B, first end of first of traces 115) of a first segment (Fig. 17B, first of traces 115) of a first turn (first of the “primary turns” [0184]) of a first winding (Fig. 17B, 123]) to ground (Fig. 17B, ground of converter 100), the first of traces 115) coupled in parallel (Fig. 17B) with a second segment (Fig. 17B, second of traces 115) of the first turn (first of the “primary turns” [0184]) of the first winding (Fig. 17B, 123]), the first winding (Fig. 17B, 123) including one or more turns (“primary turns” [0184]), each turn (“primary turns” [0184]) including multiple turn (“primary turns” [0184]) segments (Fig. 17B, 115) to form each turn (“primary turns” [0184]), the one or more turns (“primary turns” [0184]) including the first turn (first of the “primary turns” [0184]); electrically isolating (Fig. 17B; [0186]) a second end (Fig. 17B, second end of first of traces 115) of the first segment (Fig. 17B, first of traces 115) from ground (Fig. 17B, ground of converter 100); electrically coupling (Figs. 3/7/16/17; [0079-0081]) a supply voltage (VIN) (Figs. 16/17, supply voltage of converter 100) across a second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) with a first polarity (Figs. 3/7/16/17, polarity + of supply voltage of converter 100), the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130)  magnetically coupled (Fig. 17B) to the first segment (Fig. 17B, first of traces 115); inducing (Figs. 3/7/16/17B; [0079-81]) an output voltage (Figs. 3/7/16/17, output voltage of converter 100) at the first end (Fig. 17B, first end of first of traces 115) using a change of current (Fig. 17B, varying current of 130; [0079-81]) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130), the output voltage (Figs. 3/7/16/17, output voltage of converter 100) based on a fraction of the first turn (Figs. 3/7/16/17; [0074]; [0089]) represented by a path (Fig. 17B, path of first of traces 115) of the first segment (Fig. 17B, first of traces 115); and using the output voltage (Figs. 3/7/16/17, output voltage of converter 100) at the first end (Fig. 17B, first end of first of traces 115) of the first segment (Fig. 17B, first of traces 115). Perreault does not teach providing a smoothed DC output signal using an inductive output filter.  
Jacobs, however, does teach providing a smoothed DC output signal (Fig. 4, Vout) using an inductive output filter (Fig. 4, L1/L2). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Perreault to include the features of Jacobs because it would provide a series connected inductor carrying the property of opposing the change in current that flows through it and offering high impedance to the ripples and no impedance to the desired dc components thereby improving the circuit response to sudden changes in current by eliminating the ripple components.
 Regarding claim 14, Perreault as modified teaches the method of claim 13, including, after a first delay (Figs. 3/7/16/17, time between on/off states of switch between first end of first trace 115 and ground; [0079-0081]), isolating (Figs. 3/7/16/17, switch off) the first end (Fig. 17B, first end of first of traces 115) of the first segment (Fig. 17B, first of traces 115) from ground (Fig. 17B, ground of converter 100); and isolating (Figs. 3/7/16/17B; [0079-81]) the supply voltage (Figs. 16/17, supply voltage of converter 100) from the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130).  
 Regarding claim 15, Perreault as modified teaches the method of claim 14, time between on/off states of switch between second end of first trace 115 and ground; [0079-0081]), isolating (Figs. 3/7/16/17, switch off) the second end (Fig. 17B, second end of first of traces 115) of the first segment (Fig. 17B, first of traces 115) of the first turn (first of the “primary turns” [0184]) of the first winding (Fig. 17B, 123]) from ground (Fig. 17B, ground of converter 100); coupling the first end (Fig. 17B, first end of first of traces 115) of the first segment (Fig. 17B, first of traces 115) with ground (Fig. 17B, ground of converter 100); coupling (Figs. 3/7/16/17B; [0079-81]) the supply voltage (Figs. 16/17, supply voltage of converter 100) to the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130) with a second polarity (Figs. 3/7/16/17, polarity - of supply voltage of converter 100); and inducing (Figs. 3/7/16/17B; [0079-81]) the output voltage (Figs. 3/7/16/17, output voltage of converter 100) at the second end (Fig. 17B, second end of first of traces 115) using a change of current (Fig. 17B, varying current of 130; [0079-81]) of the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130), the output voltage (Figs. 3/7/16/17, output voltage of converter 100) based on a fraction of the first turn (Figs. 3/7; [0074]; [0089]) represented by a path (Fig. 17B, path of first of traces 115) of the first segment (Fig. 17B, first of traces 115).  
 Regarding claim 16, Perreault as modified teaches the method of claim 15, including after a third delay (Figs. 3/7/16/17, time between off/on states of switch between second end of first trace 115 and ground; [0079-0081]), switch on) the second end (Fig. 17B, second end of first of traces 115) of the first segment (Fig. 17B, first of traces 115) with ground (Fig. 17B, ground of converter 100); and electrically isolating (Figs. 3/7/16/17, switch off) the supply voltage (Figs. 16/17, supply voltage of converter 100) from the second winding (Fig. 3, 36; Fig. 7, secondary winding; Fig. 17B, 130).  
 Regarding claim 17, Perreault as modified teaches the method of claim 16, wherein the coupling (Figs. 3/7/16/17; {0079-0081]) the first end (Fig. 17B, first end of first of traces 115) of the first segment (Fig. 17B, first of traces 115) of a first turn (first of the “primary turns” [0184]) of a first winding (Fig. 17B, 123]) includes coupling a first end (Fig. 17B, first end of second of traces 115) of a second segment (Fig. 17B, second of traces 115) of the first winding (Fig. 17B, 123]) to ground (Fig. 17B, ground of converter 100).  
Regarding claim 19, Perreault as modified teaches the method of claim 17, wherein the second segment (Fig. 17B, second of traces 115) is a second segment (Fig. 17B, second of traces 115) of the first turn (first of the “primary turns” [0184]) of the first winding (Fig. 17B, 123]) and is selectively coupled (Fig. 17B; [0187]) to the first segment (Fig. 17B, first of traces 115).  
 Regarding claim 20, Perreault as modified teaches the method of claim 17, wherein the second segment (Fig. 17B, second of traces 115) includes a plurality of segments (Fig. 17B, 115) directly coupled in parallel (Fig. 17B) with the first segment (Fig. 17B, first of traces 115
Regarding claim 21, Perreault teaches the coupled inductor circuit (Figs. 3/7/16/17B) of claim 1, wherein the output filters include respective inductors, wherein each of the inductors includes a first inductor terminal coupled to the first conductor of the corresponding segment and a second inductor terminal coupled to the output node. Perreault does not teach the output filters include respective inductors, wherein each of the inductors includes a first inductor terminal coupled to the first conductor of the corresponding segment and a second inductor terminal coupled to the output node.
Jacobs, however, does teach the output filters (Fig. 4, L1/L2) include respective inductors (Fig. 4, L1/L2), wherein each of the inductors (Fig. 4, L1/L2) includes a first inductor terminal (Fig. 4, L1 terminal coupled to conductive connector between L1 and Q1) coupled to the first conductor (Fig. 4, conductive connector between L1 and T1) of the corresponding segment (Fig. 4, L1 terminal coupled to conductive connector between L1 and Q1) and a second inductor terminal (Fig. 4, L1 terminal coupled Vout node) coupled to the output node (Fig. 4, Vout node).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Perreault to include the features of Jacobs because it would provide a series connected inductor carrying the property of opposing the change in current that flows through it and offering high impedance to the ripples and no impedance to the desired dc components thereby improving the circuit response to sudden changes in current by eliminating the ripple components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837